Mejia v West 27th St. Rental, LLC (2015 NY Slip Op 04590)





Mejia v West 27th St. Rental, LLC


2015 NY Slip Op 04590


Decided on June 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2015

Friedman, J.P., Saxe, Manzanet-Daniels, Feinman, Gische, JJ.


15283 115609/10

[*1] Rafael Mejia, Plaintiff,
vWest 27th Street Rental, LLC, et al., Defendants, 537 West 27th Street Owners, LLC, et al., Defendants-Appellants. 
537 West 27th Street Owners, LLC, et al., Third-Party Plaintiffs-Appellants, 
J & R Glassworks, Inc., et al., Third-Party Defendants-Respondents.


Cascone & Kluepfel, LLP, Garden City (Howard B. Altman of counsel), for appellants.
Mauro Lilling Naparty LLP, Woodbury (Seth M. Weinberg of counsel), for J & R Glassworks, Inc., respondent.
Gambeski & Frum, Elmsford (Karen A. Jockimo of counsel), for Walsh Glass & Metal, Inc., respondent.

Appeal from order, Supreme Court, New York County (Joan M. Kenney, J.), entered September 30, 2014, which denied defendants/third-party plaintiffs' motion to stay the trial, accept as timely their motion for summary judgment on their claim against third-party defendants for contractual indemnification or grant leave to move for summary judgment based on good cause for the delay, grant them summary judgment, and, to the extent the court previously ruled on issues raised in their prior motion to vacate the note of issue, accept the motion as one for reargument, unanimously dismissed, without costs.
In a prior order, the motion court denied in its entirety defendants/third-party plaintiffs' motion, inter alia, to extend the time for moving for summary judgment. To the extent defendants/third-party plaintiffs subsequently seek leave to file a late motion for summary [*2]judgment, their motion is one for reargument, the denial of which is not appealable (see Belok v New York City Dept. of Hous. Preserv. & Dev., 89 AD3d 579 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 2, 2015
CLERK